DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection.

Applicant has amended the claims.  To address these amendments, the rejections have been modified including adding additional art.  Please see the rejections that follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Neff (2015/0071115), and further in view of Sim-Tang (2007/0094312) and further in view of Jeon (2008/0304499).

Regarding claim 1, Neff discloses a central gateway controller for managing data that are transmitted via an on- board electrical system, comprising:  (See Neff para. 80, fig. 1-2; 100 is central gateway controller which manages data transmitted on the vehicle (e.g. on board electrical system))
at least one central communication server,  (See Neff fig. 2; node 230; it’s a server in that it forwards data and receives data; serves)
at least one central information store for central storage of the data that are transmitted via the on-board electrical system, (See Neff fig. 2; 260 data logger; see also para. 80; data logger logs all data sent on system)
at least one communication module for transmitting data between the central information store and at least one bus system belonging to the on-board electrical system; (See Neff fig. 2; Ethernet busses 241,242, 243, 244, 245, 246, 247, 248)
wherein the central gateway controller is configured to store the data transmitted via the communication module in datasets in the central information store.  (See Neff para. 77; Ethernet switches can be used to direct data to be logged via the available Ethernet links 112 of the vehicle network 110 to a specific recording location)
	Neff discloses useful data.  (See Neff fig. 2, para. 80; all data is logged (e.g. it is useful) in that it has a use; para. 76; data used for debugging, for example)
	Neff does not explicitly disclose wherein the data is uniform and comprises a unique identification (ID), a timestamp that is a time at which the uniform data was generated, and a version of the useful data.  However, Sim-Tang does disclose wherein the data is uniform and comprises a unique identification (ID), a timestamp that is a time at which the uniform data was generated, and a version of the useful data.  (See Sim-Tang para. 144; ID, version GUID, (e.g. version of useful data); Anchor ID (e.g. unique id; GUID, global unique identifier); DateTimeModified (e.g. timestamp when version created (e.g. data created); uniform is following the format listed in table)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Neff to include the teaching of wherein the data is uniform and comprises a unique identification (ID), a timestamp that is a time at which the uniform data was generated, and a version of the useful data of Sim-Tang with the motivation being to allow for troubleshooting and further to keep track of information for security and archival purposes and further to optimize network parameters based upon measured information.
	Neff in view of Sim-Tang does not explicitly disclose wherein the data is vehicle state information.  However, Jeon does disclose wherein the data is vehicle state information.  (See Jeon para. 5; state information, speed of vehicle)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Neff in view of Sim-Tang to include the teaching of wherein the data is vehicle state information of Jeon with the motivation being in order to realize an intelligent vehicle (See Jeon para. 5) and further to allow for optimization of parameters based upon data.

Regarding claim 3, Neff in view of Sim-Tang in view of Jeon discloses the central gateway controller as claimed in claim 1, wherein at least one of the following is true:
the uniform datasets stored in the central information store and useful data present therein are able to be accessed actively, and (See Neff para. 77; logging the data and using the data for debugging (e.g. actively accessed in order to debug )
the useful data present in the stored datasets are able to be processed.

	Regarding claim 7, Neff in view of Sim-Tang in view of Jeon discloses the central gateway controller as claimed in claim 1, wherein the at least one communication module comprises at least one of:
at least one Ethernet module for exchanging data between the central information store and an Ethernet connection; (See Neff para. 77 fig. 2; Ethernet network with connections which exchange data via the Ethernet busses)
	at least one FlexRay module for exchanging data between the central information store and at least one FlexRay bus connection;
	at least one Controller Area Network module for exchanging data between the central information store and one or more Controller Area Network bus connections; and
	at least one Local Interconnect Network module for exchanging data between the central information store and one or more Local Interconnect Network bus connections.

Regarding claim 16, Neff in view of Sim-Tang in view of Jeon discloses the central gateway controller as claimed in claim 3, wherein the at least one communication module comprises at least one of:
at least one Ethernet module for exchanging data between the central information store and an Ethernet connection; (See Neff para. 77 fig. 2; Ethernet network with connections which exchange data via the Ethernet busses)
at least one FlexRay module for exchanging data between the central information store and at least one FlexRay bus connection;
at least one Controller Area Network module for exchanging data between the central information store and one or more Controller Area Network bus connections; and
at least one Local Interconnect Network module for exchanging data between the central information store and one or more Local Interconnect Network bus connections.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Neff (2015/0071115), and further in view of Sim-Tang (2007/0094312) and further in view of Jeon (2008/0304499) and further in view of Funk (2018/0040172) and further in view of Canoy (2006/0028995).

	Regarding claim 5, Neff in view of Sim-Tang in view of Jeon discloses the central gateway controller as claimed in claim 3.  Neff in view of Sim-Tang in view of Jeon do not explicitly disclose processing via corresponding jobs wherein each job is formed from a sequence of Boolean expressions for data processing purposes.  However, Funk does disclose processing via corresponding jobs wherein each job is formed from a sequence of Boolean expressions for data processing purposes.  (See Funk fig. 5A-B; box 540 for example is a Boolean expression; and box 545 and 565 are more steps including Boolean expressions which process data)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Neff in view of Sim-Tang in view of Jeon to include the teaching of processing via corresponding jobs wherein each job is formed from a sequence of Boolean expressions for data processing purposes of Funk with the motivation being using known methods (Boolean expressions) which yield predictable results (able to perform operations if conditions are met) and further to allow for computer processing (where a computer uses Boolean expressions).
	Neff in view of Sim-Tang in view of Jeon do not explicitly disclose where a CPU processes data by using logical and mathematical operations.  However, Canoy does disclose where a CPU processes data by using logical and mathematical operations.  (See Canoy para. 25, lines 11-12)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Neff in view of Sim-Tang in view of Jeon to include the teaching of where a CPU processes data by using logical and mathematical operations of Canoy with the motivation being using known methods (logical and mathematical operations) which yield predictable results (data is processed) and further to utilize current CPU standards which utilize logical and mathematical operations which saves time and money.

	Regarding claim 6, Neff in view of Sim-Tang in view of Jeon in view Funk in view of Canoy discloses the central gateway controller as claimed in claim 5, wherein the corresponding jobs may be processed upon the occurrence of at least one of a predeterminable event, cyclically, and according to need.  (See Funk fig. 5a box 540; based on determination (e.g. predetermined event/ according to need) The motivation being to assist in determining issues with the network and/or car and further to diagnose/debug malware or viruses and further to allow for recordation of information that may be useful to and end user or technician.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Neff (2015/0071115), and and further in view of Sim-Tang (2007/0094312) and further in view of Jeon (2008/0304499) and further in view of Jiang (2002/0164029).

	Regarding claim 13, Neff in view of Sim-Tang in view of Jeon discloses the central gateway controller as claimed in claim 3.  Neff in view of Sim-Tang in view of Jeon do not explicitly disclose wherein messages could be protected and include protocol data units or frames.  However, Jiang does disclose wherein messages could be protected and include protocol data units or frames.  (See Jiang para. 15; decrypting PDUs which have been encrypted (e.g. protected))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Neff in view of Sim-Tang in view of Jeon to include the teaching of wherein messages could be protected and include protocol data units or frames of Jiang with the motivation being to allow for analysis of data within a protocol data units (as opposed not being able to see the data which may limit debugging for example) and further using known methods (protocol data units) which yields predictable results (compatibility with systems that use protocol data units).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Neff (2015/0071115), and further in view of Sim-Tang (2007/0094312) and further in view of Jeon (2008/0304499) and further in view of Funk (2018/0040172).

Regarding claim 19, Neff in view of Sim-Tang in view of Jeon discloses the central gateway controller as claimed in claim 3.  Neff in view of Sim-Tang in view of Jeon do not explicitly disclose at least one storage medium and a logging module configured to transmit at least part of the one or more datasets into storage medium upon occurrence of at least one predetermined event.  However, Funk does disclose at least one storage medium and a logging module configured to transmit at least part of the one or more datasets into storage medium upon occurrence of at least one predetermined event.  (See Funk fig. 5a, box 525, 530, 535; portable device stores (e.g. via a storage medium) and transmits the received data and user input in encrypted form into storage; predetermined event is analyzing to determine inconsistent operational conditions of sensor data with operator input sensor data; logging module is part that performs these steps; processor executing an algorithm stored in memory)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Neff in view of Sim-Tang in view of Jeon to include the teaching of at least one storage medium and a logging module configured to transmit at least part of the one or more datasets into storage medium upon occurrence of at least one predetermined event of Funk with the motivation being to assist in determining issues with the network and/or car and further to diagnose/debug malware or viruses and further to allow for recordation of information that may be useful to and end user or technician.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Neff (2015/0071115), and further in view of and further in view of Sim-Tang (2007/0094312) and further in view of Jeon (2008/0304499) and further in view of Jiang (2002/0164029).

Regarding claim 4, Neff in view of Sim-Tang in view of Jeon discloses the central gateway controller as claimed in claim 1.  Neff in view of Sim-Tang in view of Jeon do not explicitly disclose wherein messages could be protected and include PDU or frames.  However, Jiang does disclose wherein messages could be protected and include PDU or frames.  (See Jiang para. 15; decrypting PDUs which have been encrypted (e.g. protected))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Neff in view of Sim-Tang in view of Jeon to include the teaching of wherein messages could be protected and include PDU or frames of Jiang with the motivation being to allow for analysis of data within a PDU (as opposed not being able to see the data which may limit debugging for example) and further using known methods (PDU) which yields predictable results (compatibility with systems that use PDUs).

Regarding claim 17, Neff in view of Sim-Tang in view of Jeon in view of Jiang discloses the central gateway controller as claimed in claim 4, wherein the at least one communication module comprises at least one of:
at least one Ethernet module for exchanging data between the central information store and an Ethernet connection; (See Neff para. 77 fig. 2; Ethernet network with connections which exchange data via the Ethernet busses)
	at least one FlexRay module for exchanging data between the central information store and at least one FlexRay bus connection;
	at least one Controller Area Network module for exchanging data between the central information store and one or more Controller Area Network bus connections; and
	at least one Local Interconnect Network module for exchanging data between the central information store and one or more Local Interconnect Network bus connections.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Neff (2015/0071115), and further in view of Sim-Tang (2007/0094312) and further in view of Jeon (2008/0304499) and further in view of Jiang (2002/0164029) and further in view of Funk (2018/0040172) and further in view of Canoy (2006/0028995).

Regarding claim 14, Neff in view of Sim-Tang in view of Jeon in view of Jiang discloses the central gateway controller as claimed in claim 4.
Neff in view of Sim-Tang in view of Jeon in view of Jiang do not explicitly disclose processing via corresponding jobs wherein each job is formed from a sequence of Boolean expressions for data processing purposes.  However, Funk does disclose processing via corresponding jobs wherein each job is formed from a sequence of Boolean expressions for data processing purposes.  (See Funk fig. 5A-B; box 540 for example is a Boolean expression; and box 545 and 565 are more steps including Boolean expressions which process data)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Neff in view of Sim-Tang in view of Jeon in view of Jiang to include the teaching of processing via corresponding jobs wherein each job is formed from a sequence of Boolean expressions for data processing purposes of Funk with the motivation being using known methods (Boolean expressions) which yield predictable results (able to perform operations if conditions are met) and further to allow for computer processing (where a computer uses Boolean expressions).
	Neff in view of Sim-Tang in view of Jeon in view of Jiang do not explicitly disclose where a CPU processes data by using logical and mathematical operations.  However, Canoy does disclose where a CPU processes data by using logical and mathematical operations.  (See Canoy para. 25, lines 11-12)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Neff in view of Neff in view of Sim-Tang in view of Jeon in view of Jiang to include the teaching of where a CPU processes data by using logical and mathematical operations of Canoy with the motivation being using known methods (logical and mathematical operations) which yield predictable results (data is processed) and further to utilize current CPU standards which utilize logical and mathematical operations which saves time and money.
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Neff (2015/0071115), and further in view of Sim-Tang (2007/0094312) and further in view of Jeon (2008/0304499) and further in view of Jiang (2002/0164029) and further in view of Funk (2018/0040172).

Regarding claim 20, Neff in view of Sim-Tang in view of Jeon in view of Jiang discloses the central gateway controller as claimed in claim 4.
Neff in view of Sim-Tang in view of Jeon in view of Jiang do not explicitly disclose at least one storage medium and a logging module configured to transmit at least part of the one or more datasets into storage medium upon occurrence of at least one predetermined event.  However, Funk does disclose at least one storage medium and a logging module configured to transmit at least part of the one or more datasets into storage medium upon occurrence of at least one predetermined event.  (See Funk fig. 5a, box 525, 530, 535; portable device stores (e.g. via a storage medium) and transmits the received data and user input in encrypted form into storage; predetermined event is analyzing to determine inconsistent operational conditions of sensor data with operator input sensor data; logging module is part that performs these steps; processor executing an algorithm stored in memory)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Neff in view of Sim-Tang in view of Jeon in view of Jiang to include the teaching of at least one storage medium and a logging module configured to transmit at least part of the one or more datasets into storage medium upon occurrence of at least one predetermined event of Funk with the motivation being to assist in determining issues with the network and/or car and further to diagnose/debug malware or viruses and further to allow for recordation of information that may be useful to and end user or technician.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Neff (2015/0071115), and further in view of Funk (2018/0040172) and further in view of Sim-Tang (2007/0094312) and further in view of Jeon (2008/0304499).

Regarding claim 8, Neff discloses a central gateway controller for managing data that are transmitted via an on- board electrical system, comprising:  (See Neff para. 80, fig. 1-2; 100 is central gateway controller which manages data transmitted on the vehicle (e.g. on board electrical system))
at least one central communication server,  (See Neff fig. 2; node 230; it’s a server in that it forwards data and receives data; serves)
at least one central information store for central storage of the data that are transmitted via the on-board electrical system, (See Neff fig. 2; 260 data logger; see also para. 80; data logger logs all data sent on system)
at least one communication module for transmitting data between the central information store and at least one bus system belonging to the on-board electrical system; (See Neff fig. 2; Ethernet busses 241,242, 243, 244, 245, 246, 247, 248)
wherein the central gateway controller is configured to store the data transmitted via the communication module in datasets in the central information store.  (See Neff para. 77; Ethernet switches can be used to direct data to be logged via the available Ethernet links 112 of the vehicle network 110 to a specific recording location)
Neff discloses the central gateway controller as claimed in claim 1.  Neff do not explicitly disclose at least one storage medium and a logging module configured to transmit at least part of the one or more datasets into storage medium upon occurrence of at least one predetermined event.  However, Funk does disclose at least one storage medium and a logging module configured to transmit at least part of the one or more datasets into storage medium upon occurrence of at least one predetermined event.  (See Funk fig. 5a, box 525, 530, 535; portable device stores (e.g. via a storage medium) and transmits the received data and user input in encrypted form into storage; predetermined event is analyzing to determine inconsistent operational conditions of sensor data with operator input sensor data; logging module is part that performs these steps; processor executing an algorithm stored in memory)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Neff to include the teaching of at least one storage medium and a logging module configured to transmit at least part of the one or more datasets into storage medium upon occurrence of at least one predetermined event of Funk with the motivation being to assist in determining issues with the network and/or car and further to diagnose/debug malware or viruses and further to allow for recordation of information that may be useful to and end user or technician.

Neff discloses useful data.  (See Neff fig. 2, para. 80; all data is logged (e.g. it is useful) in that it has a use; para. 76; data used for debugging, for example)
	Neff in view of Funk does not explicitly disclose wherein the data is uniform and comprises a unique identification (ID), a timestamp that is a time at which the uniform data was generated, and a version of the useful data.  However, Sim-Tang does disclose wherein the data is uniform and comprises a unique identification (ID), a timestamp that is a time at which the uniform data was generated, and a version of the useful data.  (See Sim-Tang para. 144; ID, version GUID, (e.g. version of useful data); Anchor ID (e.g. unique id; GUID, global unique identifier); DateTimeModified (e.g. timestamp when version created (e.g. data created); uniform is following the format listed in table)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Neff in view of Funk to include the teaching of wherein the data is uniform and comprises a unique identification (ID), a timestamp that is a time at which the uniform data was generated, and a version of the useful data of Sim-Tang with the motivation being to allow for troubleshooting and further to keep track of information for security and archival purposes and further to optimize network parameters based upon measured information.
	Neff in view of Funk in view of Sim-Tang does not explicitly disclose wherein the data is vehicle state information.  However, Jeon does disclose wherein the data is vehicle state information.  (See Jeon para. 5; state information, speed of vehicle)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Neff in view of Funk in view of Sim-Tang to include the teaching of wherein the data is vehicle state information of Jeon with the motivation being in order to realize an intelligent vehicle (See Jeong para. 5) and further to allow for optimization of parameters based upon data.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Neff (2015/0071115), and further in view of Sim-Tang (2007/0094312) and further in view of Jeon (2008/0304499).

	Regarding claim 9, Neff discloses a method for data management of data that are transmitted via an on-board electrical system, comprising: (See Neff para. 80, fig. 1-2; 100 is central gateway controller which manages data transmitted on the vehicle (e.g. on board electrical system))
transmitting the data from at least one bus system belonging to the on-board electrical system via at least one communication module to a central information store; and (See Neff fig. 2; 260 data logger (e.g. central information store); see also para. 80; data logger logs all data sent on system which is transmitted by devices, for example node 230 via a part that communicates (e.g. communication module) on bus 249)
storing the data transmitted via the at least one communication module in the central information store in datasets. (See Neff para. 77; Ethernet switches can be used to direct data to be logged via the available Ethernet links 112 of the vehicle network 110 to a specific recording location)
	Neff discloses useful data.  (See Neff fig. 2, para. 80; all data is logged (e.g. it is useful) in that it has a use; para. 76; data used for debugging, for example)
	Neff does not explicitly disclose wherein the data is uniform and comprises a unique identification (ID), a timestamp that is a time at which the uniform data was generated, and a version of the useful data.  However, Sim-Tang does disclose wherein the data is uniform and comprises a unique identification (ID), a timestamp that is a time at which the uniform data was generated, and a version of the useful data.  (See Sim-Tang para. 144; ID, version GUID, (e.g. version of useful data); Anchor ID (e.g. unique id; GUID, global unique identifier); DateTimeModified (e.g. timestamp when version created (e.g. data created); uniform is following the format listed in table)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Neff to include the teaching of wherein the data is uniform and comprises a unique identification (ID), a timestamp that is a time at which the uniform data was generated, and a version of the useful data of Sim-Tang with the motivation being to allow for troubleshooting and further to keep track of information for security and archival purposes and further to optimize network parameters based upon measured information.
	Neff in view of Sim-Tang does not explicitly disclose wherein the data is vehicle state information.  However, Jeon does disclose wherein the data is vehicle state information.  (See Jeon para. 5; state information, speed of vehicle)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Neff in view of Sim-Tang to include the teaching of wherein the data is vehicle state information of Jeon with the motivation being in order to realize an intelligent vehicle (See Jeong para. 5) and further to allow for optimization of parameters based upon data.


Regarding claim 10, Neff in view of Sim-Tang in view of Jeong discloses an on-board electrical system for a vehicle comprising at least one central gateway controller as claimed in claim 1.  (See claim 1) (See Neff para. 80, fig. 1-2; 100 is central gateway controller which manages data transmitted on the vehicle (e.g. on board electrical system))

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461